Citation Nr: 9917599	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-50 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcers.

2.  Entitlement to service connection for abdominal pain.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for jungle rot of the 
right foot.

5.  Entitlement to an evaluation in excess of 50 for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1972.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

A review of the claims folder reveals that service connection 
for ulcers was denied in a January 1973 rating decision.  The 
veteran did not file an appeal.  As the January 1973 decision 
was final, the Board has rephrased the issue to whether new 
and material evidence has been submitted to reopen a claim 
for service connection for ulcers.  

This case was certified to the Board on the issues of service 
connection for ulcers and abdominal pain.  However, a review 
of the record indicates that additional issues are properly 
before the Board.  In rating decisions dated in January and 
September 1996, the RO granted service connection for PTSD, 
evaluated as 10 percent disabling, and denied service 
connection for bilateral hearing loss and jungle rot of the 
right foot, respectively.  The veteran filed a notice of 
disagreement with these decisions in October 1996, and a 
statement of the case was issued in February 1997.  The 
veteran perfected his appeal in March 1997.  Therefore, the 
issues of service connection for bilateral hearing loss and 
jungle rot of the right foot as well as the initial 
assignment of a rating following an award of service 
connection for PTSD are properly before the Board.  The Board 
further notes that in his VA Form 9, received in March 1997, 
the veteran withdrew the claim for an increased rating for 
scar of the left thumb.  

In a December 1997 hearing officer's decision, following a 
November 1997 hearing, the rating for PTSD was increased to 
50 percent.  As there is no indication from the information 
of record that the veteran was only seeking a 50 percent 
rating for his service-connected PTSD, the Board will 
consider the issue of an evaluation in excess of 50 percent 
for PTSD.  AB v. Brown, 6 Vet.App. 35 (1993); 38 C.F.R. 
§ 20.204.

The issues of service connection for ulcers and abdominal 
pain, and an evaluation in excess of 50 percent for PTSD will 
be addressed in the Remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a January 1973 rating decision, the RO denied service 
connection for ulcers on the basis that no current disability 
was shown; after notification of his appellate and procedural 
rights, the veteran did not file an appeal. 

3.  Evidence added to the record since the January 1973 
rating decision bears directly and substantially upon the 
subject matter now under consideration (i.e., whether ulcers 
were incurred or aggravated in service) and, when considered 
alone or together with all of the evidence, both old and new, 
has significant effect upon the fact previously considered.

4.  The veteran's bilateral hearing loss had its onset in 
service.

5.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for jungle rot of the right foot is 
plausible.  


CONCLUSIONS OF LAW

1.  The January 1973 rating decision, which denied service 
connection for ulcers, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d) (1998).

2.  Evidence received since the March 1995 rating decision is 
new and material to reopen the claim for service connection 
for ulcers.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (1998).  

4.  The veteran has not submitted a well-grounded claim for 
service connection for jungle rot of the right foot.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material to Reopen Claim for Service Connection 
for Ulcers

The evidence of record at the time of the January 1973 rating 
decision will be briefly summarized as follows:

The service medical records show that in December 1970 the 
veteran was seen for complaint of severe stomach cramps.  The 
diagnosis was questionable enteritis.  In March 1972, he was 
hospitalized for complaint of abdominal pain and diarrhea 
with resulting diagnosis of viral gastroenteritis.  A 
questionable history of bleeding ulcer was noted in April 
1972.  Clinical evaluation of the abdomen and viscera was 
normal on separation examination that month; a diagnosis of 
history of gastroenteritis was noted.  

VA examination in December 1972 resulted in a diagnosis of 
history of peptic ulcer, not found on this examination.  

In a January 1973 rating decision, the RO denied service 
connection for bleeding ulcers as not shown by the evidence 
of record.  The following month, the RO advised the veteran 
of his appellate and procedural rights, however, he did not 
file an appeal.  

In April 1995, the veteran sought to reopen the claim for 
service connection for ulcers.  

Analysis

A.  New and Material Evidence 

At the outset, the Board notes that in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit held that the United States 
Court of Appeals for Veterans Claims (formally known as the 
United States Court of Veterans Appeal (hereinafter "the 
Court")) erred in adopting the "material evidence" test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Hodge, 155 F.3d at 1363-64.  In light of the holding in 
Hodge, the Board is now required to analyze newly submitted 
evidence according to the standard outlined in 38 C.F.R. 
§ 3.156(a).  Further, the Court held, in Fossie v. West, 12 
Vet.App. 1 (1998), that the standard articulated in 38 C.F.R. 
§ 3.156(a) is less stringent that one previously employed by 
Colvin.  Therefore, the Board determines that no prejudice 
will result to the appellant by the Board's consideration of 
this matter.

As previously noted, the RO denied service connection for 
bleeding ulcers in a January 1973 rating decision.  That 
decision was predicated on a finding that the claim was not 
well-grounded, because the veteran presented no evidence of 
current disability.  The veteran was provided notice of this 
adverse decision and of his appellate rights, but an appeal 
was not initiated.  38 U.S.C.A. §§ 7105(a), (b)(1); 38 C.F.R. 
§§ 20.200, 20.302(a).  Therefore, the January 1973 rating 
decision became final when the appellant did not file a 
notice of disagreement (NOD) within one year of the date of 
mailing of the notice of that unfavorable determination.  
38 U.S.C.A. § 7105(c).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d at 1383.

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In reviewing the evidence that has been received since the 
January 1973 rating decision, the Board notes that among the 
evidence are VA outpatient treatment records dated in January 
and February 1996 which reflect a diagnosis of peptic ulcer 
disease.  

The Board finds that this evidence constitutes "new and 
material" evidence which allows us to reopen the veteran's 
claim.  Specifically, the Board finds that this evidence was 
not before the RO in 1973, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156.  
Accordingly, the evidence is new and material to reopen the 
claim for service connection for ulcers.  To this extent, the 
appeal is granted.

B.  Well-Grounded Claim

Next, the Board finds that the 1996 outpatient treatment 
records along with a February 1996 VA treatment note, wherein 
the physician indicates that the veteran's gastrointestinal 
problems may be the result of increased acid production due 
to high stress in Vietnam, is sufficient evidence to the find 
the veteran's claim for ulcers is well-grounded.  In this 
context, the Board observes that based on the evidence of 
record indicates a plausible relationship between the 
veteran's ulcers and service and/or his service-connected 
PTSD.  See Mattern v. West, 12 Vet.App. 222, 226 (1999) (This 
relationship need not be conclusive, but only plausible for 
purposes of establishing a well-grounded claim).  However, as 
will be explained in the remand portion of this decision, 
additional development in accordance with the VA's duty to 
assist under 38 U.S.C.A. § 5107(a) must be accomplished 
before the Board can proceed to evaluating the merits of this 
claim.  See Elkins and Winters, both supra.

II.  Service Connection for Bilateral Hearing Loss

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

The veteran's DD 214 shows that he had served in Vietnam and 
was awarded the Combat Infantryman Badge, the National 
Defense Service Medal, the Vietnam Campaign Medal and the 
Vietnam Service Medal.  His military occupational specialty 
was armor intelligence specialist.  

The service medical records show that separation examination 
in April 1972 included a diagnosis of noise induced tinnitus.  
Audiometric examination in April 1972 revealed pure tone 
threshold levels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
N/A
55
LEFT
25
35
40
N/A
50

Another audiometric examination taken the next day revealed 
pure tone threshold levels of:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
N/A 
45
LEFT
25
30
30
N/A
45

Post-service medical records include private audiometric 
examinations showing that pure tone threshold levels in 
December 1981 were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
15
5
10
25
LEFT
20
10
5
5
15

In August 1983, pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
25
LEFT
30
15
15
10
15

In November 1984, pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
30
LEFT
30
10
10
10
20


In December 1985, pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
30
LEFT
35
20
25
15
30

In April 1988, pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
35
LEFT
50
35
25
25
35

In July 1991, pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
40
55
LEFT
40
30
30
30
45

On VA examination in August 1996, the veteran attributed his 
hearing loss to noise exposure - artillery and mortars while 
in Vietnam.  Audiometric testing revealed pure tone threshold 
levels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
45
LEFT
25
25
25
30
40

Speech recognition was 90 percent in the right ear and 92 
percent in the left ear.  The diagnosis was sensorineural 
hearing loss in both ears.  The examiner indicated that the 
veteran's hearing loss was probably noise-related.  

In November 1997, the veteran testified that he received no 
audiological testing in service.  He stated that he 
complained of hearing loss in service, but it was not written 
down.  He indicated that the first time he knows it was 
documented was in 1982 when he took a test in conjunction 
with a job.  He did notice poor hearing before that though.  
He stated that he did work in a noisy environment, but used 
ear plugs.  See November 1997 hearing transcript.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted on a presumptive basis for 
certain diseases, including sensorineural hearing loss, if 
the disability becomes manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107.  Thus, when a veteran seeks benefits and 
the evidence is in relative "equipoise", the law mandates 
that the veteran prevails.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).

In this case, the evidence in favor of the claim consists of 
audiometric testing in 1972 that revealed bilateral hearing 
loss during service.  Such hearing loss was confirmed on 
private audiometric testing in April 1988 for the left ear 
and in July 1991 for the right ear.  VA examination in 1996 
resulted in a diagnosis of bilateral sensorineural hearing 
loss.  

The evidence opposed to the claim is the lack of any 
continuity of treatment after service.  The Board notes, 
however, that while the evidence lacks a showing of hearing 
loss in either ear for many years after service, the service 
records do support a finding that bilateral hearing loss had 
its inception during the veteran's period of active service.  
In this regard, the Board finds that the diagnosis of "noise 
induced tinnitus" contained in the veteran's separation 
examination makes it more likely than not that his hearing 
loss is attributable to service as opposed to any work-
related noise exposure after service.  

After reviewing all of the evidence of record, the Board 
concludes that bilateral hearing loss began in service, and 
thus, warrants service connection.  38 U.S.C.A. §§ 1110, 
1154, 5107; 38 C.F.R. §§  3.303, 3.307, 3.309, 3.385.  

III.  Service Connection for Jungle Rot of the Right Foot

Factual Background

The service medical records are negative for complaint of or 
treatment for jungle rot of the right foot.  

VA examination in December 1972 was negative for complaint, 
history or finding pertaining to any disability of the right 
foot.  

On Agent Orange dermatological examination in June 1995, the 
veteran gave a 20-year history for a foot condition.  He 
indicated that his foot condition was controlled somewhat 
with Desenex as needed.  Physical examination of the right 
foot revealed maceration, erythema and scaling.  

On VA special orthopedic examination in August 1996, clinical 
evaluation revealed that the feet especially the right one 
had a fungus appearance.  The nails were also affected.  The 
diagnosis was jungle rot on both feet, the right one with 
onychomycosis.  

On VA examination in August 1996, the veteran reported that 
he served in the Vietnam War, that he was exposed to Agent 
Orange, and that he had had intermittent problems with his 
right foot, described as "jungle rot", since 1970.  He 
stated that he developed intermittent desquamation of the 
skin, blistering of the skin of the right foot and also 
described variable amounts of interdigital fissuring of the 
skin.  He indicated that this seemed to occur one or two 
times a month and lasted about a week.  He medicated his foot 
with a salve and ointment which provided temporary relief.  
In addition, he stated that he had evidence of "fungus of 
the toenails."  Physical examination revealed no evidence of 
blistering or fissuring or other changes of the right foot.  
The right big toenail was slightly deformed making it 
difficult to ascertain whether or not he had onychomycosis.  
The pertinent diagnoses were dermatitis of the right foot, 
intermittent by history and onychomycosis of the right foot 
by history.  

In November 1997, the veteran testified that his feet were 
always wet in service and that he got a lot of blisters on 
his feet.  He indicated that the skin would peel and the 
nails would fall off.  He used Desenex in service and over-
the-counter medication afterwards.  He stated that now the 
condition is present between the toes and on the bottom of 
the feet.  See November 1997 hearing transcript.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era.  38 
C.F.R. § 3.307(a)(6).  These regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  The 
specified diseases are: Chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Initially, the Board notes that the veteran's period of 
active duty included a tour of duty in Vietnam during the 
Vietnam era.  Therefore, exposure to herbicide agents is 
conceded.  In the present case, however, the veteran does not 
have a disease recognized by law to be the result of exposure 
to herbicides.  As the claimed condition does not warrant a 
presumption of service connection based on exposure to Agent 
Orange, the veteran must provide competent medical evidence 
establishing a connection between the claimed condition and 
active service or inservice exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet.App. 155, 160 (1997) (citing Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed.Cir. 1994) ("[p]roof of 
direct service connection . . . entails proof that exposure 
during service caused the malady that appears many years 
later")).  Upon review of the record, the current medical 
evidence does not suggest any relationship between any 
present jungle rot of the right foot and service or exposure 
to Agent Orange.  Because the medical evidence does not 
establish a nexus between active service and the current 
disability, the claim is not plausible and therefore, not 
well-grounded.  Rabideau v. Derwinski, 2 Vet.App. 141, 143-44 
(1992).  Although the veteran believes that his foot 
condition was caused by service, his assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The Board further notes that the veteran was awarded, among 
other decorations, the Combat Infantry Badge and, as such, 
the Board will accept this documentation as proof that the 
veteran served in combat.  While the provisions of 
38 U.S.C.A. § 1154(b) are for consideration in this case, the 
Court has held that section 1154(b) only reduces the 
evidentiary requirements for a showing of service incurrence 
for veterans who engaged in combat, Libertine v. Brown, 9 
Vet.App. 521, 524 (1996); but that it does not relax the 
requirement for competent medical evidence of a nexus for the 
purpose of determining whether a claim is well grounded.  
Cohen v. Brown, 10 Vet.App. 128, 138 (1997); Brock, 10 
Vet.App. at 162.  Without a competent medical evidentiary 
nexus linking the veteran's period of active duty or 
inservice exposure to Agent Orange and his current right foot 
condition, the Board finds that the claim for service 
connection for jungle rot of the right foot must be denied.  
Id.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.



ORDER

New and material evidence having been submitted, the claim 
for service connection for ulcers is reopened.

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for jungle rot of the right 
foot is denied.  


REMAND

Having found that the veteran has successfully reopened and 
established a well-grounded claim for service connection for 
ulcers, the Board must now consider the claim on the merits 
in order to ascertain whether a grant of the requested 
benefit is warranted.  

The veteran contends that his ulcers and abdominal pain are 
related to his period of service and/or his service-connected 
PTSD.  The evidence of record includes a February 1996 VA 
clinical report wherein the physician states that the 
veteran's current gastrointestinal problems may be the result 
of increased acid production caused by stress experienced in 
Vietnam.  

Under the provisions of 38 C.F.R. § 3.310(a), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet.App. 439 (1995).

In Allen, the Court held that a veteran is entitled to 
service connection for an increment in severity of a 
nonservice-connected disability attributable to a service-
connected disability.  Accordingly, the RO must review the 
veteran's claim in light of the recent Court decision and 
determine whether there has been any increment in severity of 
his nonservice-connected ulcers and abdominal pain which can 
be attributed to his service-connected PTSD. 

Regarding the claim for an increased rating for PTSD, the 
Board finds that additional development is necessary.  A 
review of the evidentiary record reveals that in addition to 
PTSD the veteran has been diagnosed with generalized anxiety 
disorder, major depression and paranoid personality disorder.  
In order to properly assess the severity of the service-
connected PTSD, the Board finds that clarification is 
required as to what symptomatology is attributable to PTSD as 
opposed to any other psychiatric and/or personality disorder 
that may be present.  Waddell v. Brown, 5 Vet.App. 454 
(1993).  Case law also provides that the effects of PTSD on 
the veteran's social and industrial adaptability must be 
clearly differentiated from the effects of other nonservice-
connected disorders.  Begin v. Derwinski, 3 Vet.App. 257 
(1992).

In addition, the Board notes that a copy of an April 1997 
private psychological report contained in the claims folder 
appears to be incomplete (the report stops at page 7 in the 
middle of a sentence).  The report was provided by Dr. S.F. 
of Beverly Hills Psychological Services.  

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for ulcers and 
abdominal pain since service and for 
service-connected PTSD is recent years.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  After securing written authorization, 
the RO should contact Dr. S.F. to obtain 
a complete copy of the April 1997 
psychological examination report.  

3.  The RO should schedule the veteran 
for a VA gastrointestinal examination to 
determine the nature and etiology of his 
ulcers and abdominal pain.  All indicated 
diagnostic studies should be performed, 
to include an upper gastrointestinal 
series, if thought to be necessary.  The 
examiner should express an opinion as to 
whether any gastrointestinal disorder(s) 
found is etiologically related to service 
and/or his service-connected PTSD.  If 
the examiner concludes that there is no 
causal connection, it should be indicated 
whether there has been any aggravation of 
his gastrointestinal problems as a result 
of the service-connected PTSD, and if so, 
specify the degree of aggravation.  
[Allen].  In regard to aggravation, a 
distinction should be drawn between any 
temporary exacerbation of symptoms as 
opposed to an increase in the level of 
disability beyond natural progression.  
The complete rationale for any opinion 
expressed should be provided.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

4.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of the 
service-connected PTSD.  All necessary 
tests and studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability(ies) 
found to be present.  If there are found 
to be psychiatric disorder(s) other than 
PTSD, the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner must also comment on the 
extent to which PTSD affects occupational 
and social functioning.  The examiner is 
asked to express an opinion as to which 
of the following criteria best describes 
the veteran's psychiatric disability 
picture due solely to PTSD:  

(1) A mental condition has been 
formally diagnosed, but symptoms are 
not severe enough either to 
interfere with occupational and 
social functioning or to require 
continuous medication;

(2) Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication;

(3) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss; 

(4) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; 

(5) Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships; or 

(6) Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The claims folder and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
RO must inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

5.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.

6.  Thereafter, the RO should adjudicate 
on the merits and readjudicate, 
respectively, the claims of service 
connection for ulcers and abdominal pain.  
Consideration should be given to all 
applicable laws and regulations as well 
as the Court's holding in Allen.  The RO 
should also readjudicate the claim for an 
evaluation in excess of 50 percent for 
PTSD. 

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

